DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2  Applicant's amendment, filed on 02/28/2020, is acknowledged.

3.  Claims 1-20 are pending.

4.  Applicant’s election without traverse of Group I, claims 1-18, directed to a pharmaceutical composition, comprising: an integrin binding peptide comprising a knottin protein scaffold comprising an engineered integrin binding loop that binds to at least one of αvβ5 integrin, αvβ3 integrin and α5β1 integrin, wherein the integrin binding peptide comprises an amino acid sequence at least 90% identical to the amino acid sequence of a peptide of any one of SEQ ID NO:23 through SEQ ID NO:52; and a pharmaceutically acceptable carrier, and the species of binding to α5β1, the integrin binding peptide of SEQ ID NO: 5, and the binding loop of SEQ ID NO: 19 have the amino acids PRP---NPPLT for  X1X2X3---X7X8X9X10X11, filed on 08/13/2021, is acknowledged.  

5.  Upon reconsideration, the Examiner has extend the search to cover all the species.
 
6.  Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 1-18 are under examination as they read on a pharmaceutical composition, comprising: an integrin binding peptide comprising a knottin protein scaffold comprising an engineered integrin binding loop that binds to at least one of αvβ5 integrin, αvβ3 integrin and α5β1 integrin, wherein the integrin binding peptide comprises an amino acid sequence at least 90% identical to the amino acid sequence of a peptide of any one of SEQ ID NO:23 through SEQ ID NO:52; and a pharmaceutically acceptable carrier.
     
8.  Applicant’s IDS, filed 10/13/2020, is acknowledged. 

9.  A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in 

10.  Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 9913878. The claims of `878 patent are verbatim identical to the instant claims.  This is a statutory double patenting rejection.

11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8536301. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim and the patented claims are directed to the same integrin binding peptide or a pharmaceutical composition comprising an amino acid sequence at least 90% identical to the amino acid .

13.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9265845. Although the claims at issue are not identical, they are not patentably distinct from each other because the `845 patent patented claim the use of integrin binding peptide having at least 90% identity to a peptide that is one of SEQ ID NO: 23 through SEQ ID NO: 52  in imagining a tissue highly expressing an endothelial integrin that is at least one of αvβ5 integrin, αvβ3 integrin and α5β1 integrin which anticipate the instant claims.

14.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10350266. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the `266 patent are directed to the use of integrin-binding polypeptide comprises a sequence (GCPRPRGDNPPLTCSQDSDCLAGCVCGPNGFCG claimed SEQ ID NO:50) patented SEQ ID NO:130/131//132  and claimed SEQ ID NO: 43 in methods of treating cancer. The claims of the `266 patent anticipate the instant claims.

15.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10166273. Although the claims at issue are not identical, they are not patentably distinct from each other because the `273 patent claims the use of integrin-binding polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 42 or 43, wherein X1 is selected from the group consisting of A, V, L, P, F, Y, S, H, D, and N; X2 is selected from the group consisting of G, V, L, P, R, E, and Q; X3 is selected from the group consisting of G, A, and P; X7 is selected from the group consisting of W and N; X8 is selected from the group consisting of A, P, and S; X9 is selected from the group consisting of P and R; X10 is selected from the group consisting of A, V, L, P, S, T, and E; and X11 is selected from the group consisting of G, A, W, S, T, K, and E in methods for inhibiting growth and/or proliferation of tumor cells.   Identical Patented/claimed SEQ ID NO: 67/23 ; 68/24; 69/25 . . . 98/58.  The claims of the `273 patent anticipate the claimed invention.

 
16.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9587001. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the methods of treating cancer with integrin binding peptides of claimed SEQ ID NO: 43, 50 and 29 (see issued SEQ ID NO: 3, issued SEQ ID NO:3 is 90% identical to claimed SEQ ID NO: 29); claimed SEQ ID NO: 49, 42, 51, 52 (see issued SEQ ID NO: 5) .  The `001 patent claims anticipate the instant claims.


s 1-18 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10407477. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim and the patented claims are directed to the same integrin binding peptides of patented/claimed SEQ ID NOS: 2/43/50  and 4/49. The `477 patent claims anticipate the instant claims.



18.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10888603. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the use of the same integrin binding comprising the claimed all the claimed SEQ ID NOs in methods for treating a cancer.  The `603 patent claims anticipate the instant claims.

19.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10844106. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to the use of the same integrin binding comprising the claimed referenced/claimed EETI 2.5F of SEQ ID NO: 33/50.  The `106 patent claims anticipate the instant claims.

20.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-19  of U.S. Patent No. 10603358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are directed to the use of  issued/claimed SEQ ID NO: 131/50 in methods of treating cancer.  The `358 patent claims anticipate the instant claims.

21.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-31  of U.S. Patent No. 11096989. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are directed to the use of  integrin-binding polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 42 or 43, wherein X.sub.1 is selected from the group consisting of A, V, L, P, F, Y, S, H, D, and N; X.sub.2 is selected from the group consisting of G, V, L, P, R, E, and Q; X.sub.3 is selected from the group consisting of G, A, and P; X.sub.7 is selected from the group consisting of W and N; X.sub.8 is selected from the group consisting of A, P, and S; X.sub.9 is selected from the group consisting of P and R; X.sub.10 is selected from the group consisting of A, V, L, P, S, T, and E; and X.sub.11 is selected from the group consisting of G, A, W, S, T, K, and E  in methods of treating cancer.  The `898 patent claims anticipate the instant claims.


22.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-47 of U.S. Patent application. 17/066167. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications 

23.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10, 12, 20-21, 24, 29, 31, 37-42, 45-46, 48, 50, 52-53, 60-63, 77-78, 81, 84 and 100 of U.S. Patent application. 16/692892. Although the claims at issue are not identical, they are not patentably distinct from each other because the `892 application claims the use of a integrin-binding polypeptide comprising (i) the amino acid sequence set forth SEQ ID NO: 42 or 43, wherein X1 is selected from the group consisting of A, V, L, P, F, Y, S, H, D, and N; X2 is selected from the group consisting of G, V, L, P, R, E, and Q; X3 is selected from the group consisting of G, A, and P; X7 is selected from the group consisting of W and N; Xg is selected from the group consisting of A, P, and S; X9 is selected from the group consisting of P and R; X10 is selected from the group consisting of A, V, L, P, 8, T, and E; and Xn is selected from the group consisting of G, A, W, S, T, K, and E; (ii) an amino acid sequence selected from the group consisting of SEQ ID NOs: 59-125; or (iii) the amino acid sequence of SEQ ID NO: 86 or 88.  The claims of `892 application anticipate the instant claims.

24.  No claim is allowed.

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 1, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644